             Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 1 of 22




                            DOD INSTRUCTION 1300.28
       IN-SERVICE TRANSITION FOR TRANSGENDER SERVICE
                          MEMBERS

Originating Component:       Office of the Under Secretary of Defense for Personnel and Readiness

Effective:                   April 30, 2021 (This issuance supersedes any previously published
                             contradictory guidance).

Releasability:               Cleared for public release. Available on the Directives Division Website
                             at https://www.esd.whs.mil/DD/.

Reissues and Cancels:        DoD Instruction 1300.28, “Military Service by Transgender Persons and
                             Persons with Gender Dysphoria,” September 4, 2020

Approved by:                 Virginia S. Penrod, Acting Under Secretary of Defense for Personnel and
                             Readiness


Purpose: In accordance with the authority in DoD Directive 5124.02, this issuance establishes policy,
assigns responsibilities, and prescribes procedures:

•   Regarding the process by which Service members may transition gender while serving.
• For changing a Service member’s gender marker in the Defense Enrollment Eligibility Reporting
System (DEERS).
• For medical care for Active Component (AC) and Reserve Component (RC) transgender Service
members.
          Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 2 of 22
                                                        DoDI 1300.28, April 30, 2021


                                                  TABLE OF CONTENTS
SECTION 1: GENERAL ISSUANCE INFORMATION .............................................................................. 3
   1.1. Applicability. .................................................................................................................... 3
   1.2. Policy. ............................................................................................................................... 3
SECTION 2: RESPONSIBILITIES ......................................................................................................... 4
   2.1. Under Secretary of Defense for Personnel and Readiness (USD(P&R)). ........................ 4
   2.2. Assistant Secretary of Defense for Manpower and Reserve Affairs. ............................... 4
   2.4. Director, Defense Health Agency (DHA). ........................................................................ 4
   2.5. Secretaries of the Military Departments and Commadant, USCG. .................................. 5
SECTION 3: GENDER TRANSITION ................................................................................................... 6
   3.1. General. ............................................................................................................................. 6
   3.2. Special Military Considerations........................................................................................ 7
       a. Medical. .......................................................................................................................... 7
       b. In-Service Transition. .................................................................................................... 8
       c. Continuity of Medical Care. ........................................................................................... 8
       d. Living in Self-Identified Gender. ................................................................................... 8
       e. DEERS. .......................................................................................................................... 8
       f. Military Readiness. ......................................................................................................... 8
   3.3. Roles and Responsibilities. ............................................................................................... 9
       a. Service Member’s Role. ................................................................................................. 9
       b. Military Medical Provider’s Role. ................................................................................. 9
       c. Commander’s Role....................................................................................................... 10
       d. Role of the Military Department and the USCG. ........................................................ 10
   3.4. Gender Transition Approval Process. ............................................................................. 12
   3.5. Considerations Associated with RC personnel. .............................................................. 13
       a. Gender Transition Approach. ....................................................................................... 13
       b. Diagnosis and Medical Treatment Plans...................................................................... 13
       c. Selected Reserve Drilling Member Participation. ........................................................ 13
       d. Delayed Training Program (DTP). .............................................................................. 14
       e. Split Option Training. .................................................................................................. 14
   3.6. Considerations Associated with the First Term of Service. ............................................ 14
SECTION 4: ADDITIONAL POLICY GUIDANCE ................................................................................ 16
   4.1. Equal Opportunity. .......................................................................................................... 16
   4.2. Protection of PII and PHI. ............................................................................................... 16
   4.3. Personal Privacy Considerations..................................................................................... 16
   4.4. Assessment and Oversight of Compliance. .................................................................... 16
GLOSSARY ..................................................................................................................................... 18
   G.1. Acronyms. ...................................................................................................................... 18
   G.2. Definitions. ..................................................................................................................... 19
REFERENCES .................................................................................................................................. 22




TABLE OF CONTENTS                                                                                                                              2
       Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 3 of 22
                                                     DoDI 1300.28, April 30, 2021


               SECTION 1: GENERAL ISSUANCE INFORMATION

1.1. APPLICABILITY.

    a. This issuance applies to OSD, the Military Departments (including the United States
Coast Guard (USCG) at all times, including when it is a Service in the Department of Homeland
Security, by agreement with that Department), the Office of the Chairman of the Joint Chiefs of
Staff and the Joint Staff, the Combatant Commands, the Office of Inspector General of the
Department of Defense, the Defense Agencies, the DoD Field Activities, and all other
organizational entities within the DoD.

   b. The requirement in Paragraph 2.5.e. of this issuance does not apply to the USCG.

    c. For the purpose of this issuance, the term “Service member” includes cadets and
midshipmen in a contracted Reserve Officer Training Corps (ROTC) status and those at the
Military Service Academies. This issuance does not apply to individuals participating in ROTC
programs in a non-contracted volunteer status. Contracted ROTC midshipmen and cadets have
limited eligibility for medical benefits and care through a military medical treatment facility
(MTF), delineated in DoD Instruction (DoDI) 1215.08.


1.2. POLICY.

    a. DoD and the Military Departments will institute policies to provide Service members a
process by which they may transition gender while serving. These policies are based on the
conclusion that open service by transgender persons who are subject to the same high standards
and procedures as other Service members with regard to medical fitness for duty, physical
fitness, uniform and grooming standards, deployability, and retention is consistent with military
service and readiness.

    b. All Service members must be treated with dignity and respect. No person, solely on the
basis of his or her gender identity, will be:

       (1) Involuntarily separated or discharged from the Military Services;

       (2) Denied reenlistment or continuation of service in the Military Services; or

       (3) Subjected to adverse action or mistreatment.




SECTION 1: GENERAL ISSUANCE INFORMATION                                                             3
       Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 4 of 22
                                                     DoDI 1300.28, April 30, 2021


                           SECTION 2: RESPONSIBILITIES

2.1. UNDER SECRETARY OF DEFENSE FOR PERSONNEL AND READINESS
(USD(P&R)).

The USD(P&R):

    a. Evaluates any proposed new Military Department and Military Service regulations,
policies, and guidance related to military service by transgender persons and persons with gender
dysphoria, and revisions to such existing regulations, policies, and guidance, to ensure
consistency with this issuance.

    b. Issues guidance to the Military Departments, establishing the prerequisites and procedures
for changing a Service member’s gender marker in DEERS.


2.2. ASSISTANT SECRETARY OF DEFENSE FOR MANPOWER AND RESERVE
AFFAIRS.

Under the authority, direction, and control of the USD(P&R), the Assistant Secretary of Defense
for Manpower and Reserve Affairs coordinates with the Assistant Secretary of Defense for
Health Affairs in the management and implementation of this policy, and issues clarifying
guidance, as appropriate.


2.3. ASSISTANT SECRETARY OF DEFENSE FOR HEALTH AFFAIRS.

Under the authority, direction, and control of the USD(P&R), the Assistant Secretary of Defense
for Health Affairs coordinates with the Assistant Secretary of Defense for Manpower and
Reserve Affairs in the management and implementation of health care matters associated with
this policy, and issues clarifying guidance, as appropriate


2.4. DIRECTOR, DEFENSE HEALTH AGENCY (DHA).

Under the authority, direction, and control of the USD(P&R), through the Assistant Secretary of
Defense for Health Affairs, the Director, DHA:

   a. Provides or coordinates guidance and oversight, as appropriate, to standardize the
provision of medically necessary health care for transgender Service members diagnosed with
gender dysphoria, including members for whom gender transition is determined to be medically
necessary by a medical provider.

    b. Oversees the development and use of clinical practice guidelines to support the medical
treatment plan and projected schedule for treatment of Service members diagnosed with gender
dysphoria.



SECTION 2: RESPONSIBILITIES                                                                       4
       Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 5 of 22
                                                     DoDI 1300.28, April 30, 2021


    c. Oversees the development and use of clinical practice guidelines to support the continuity
of care for Service members diagnosed with gender dysphoria.

    d. Establishes procedures to require that education and training on transgender health care
are conducted in MTFs.

   e. Ensures appropriate standards and procedures under the Supplemental Health Care
Program for transgender health care services.


2.5. SECRETARIES OF THE MILITARY DEPARTMENTS AND COMMADANT,
USCG.

The Secretaries of the Military Departments and the Commandant, USCG:

   a. Adhere to all provisions of this issuance.

    b. Administer their respective programs, and update existing Military Department
regulations, policies, and guidance, or issue new issuances, as appropriate, in accordance with
the provisions of this issuance.

    c. Maintain a Service central coordination cell (SCCC) to provide multi-disciplinary (e.g.,
medical, mental health, legal, military personnel management) expert advice and assistance to
commanders with regard to service by transgender Service members and gender transition in the
military, and to assist commanders in the execution of DoD, Military Department, and Service
policies and procedures.

    d. Educate their respective AC and RC forces to ensure an adequate understanding within
those forces of policies and procedures pertaining to gender transition in the military.

     e. Submit to the USD(P&R) the text of any proposed revision to existing Military
Department and Service regulations, policies, and guidance, and of any proposed new issuance,
at least 15 business days in advance of the proposed publication date. In accordance with
Paragraph 1.1.b. of this issuance, this requirement does not apply to the USCG.

    f. Provide oversight regarding the implementation of this issuance and any Military
Department and Military Service regulations, policies, and guidance related to military service
by transgender persons and persons with gender dysphoria, the protection of personally
identifiable information (PII), protected health information (PHI), and personal privacy
considerations, consistent with current DoD guidance and in accordance with Paragraphs 4.2.
and 4.3. of this issuance.

   g. Implement processes for the assessment and oversight of compliance with DoD, Military
Department, and Service policies and procedures applicable to service by transgender persons,
and persons with gender dysphoria, in accordance with Paragraph 4.4. of this issuance.




SECTION 2: RESPONSIBILITIES                                                                       5
       Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 6 of 22
                                                     DoDI 1300.28, April 30, 2021


                        SECTION 3: GENDER TRANSITION

3.1. GENERAL.

    a. Except where an exception to policy has been granted transgender Service members will
be subject to the same standards as all other Service members. When a standard, requirement, or
policy depends on whether the individual is male or female (e.g., medical fitness for duty;
physical fitness and body fat standards; berthing, bathroom, and shower facilities; and uniform
and grooming standards), all Service members will be subject to the standard, requirement, or
policy associated with their gender marker in DEERS.

    b. The Military Departments and Services recognize a Service member’s gender by the
Service member’s gender marker in DEERS. Consistent with that gender marker, the Services
apply, and the Service member must meet, all standards for uniforms and grooming; body
composition assessment (BCA); physical readiness testing (PRT); Military Personnel Drug
Abuse Testing Program (MPDATP) participation; and other military standards applied with
consideration of the Service member’s gender. For facilities subject to regulation by the
military, Service members will use those berthing, bathroom, and shower facilities associated
with their gender marker in DEERS.

    c. Service members with a diagnosis that gender transition is medically necessary will
receive associated medical care and treatment from a medical provider. The recommendations
from a military medical provider will address the severity of the Service member’s medical
condition and the urgency of any proposed medical treatment. Medical providers will provide
advice to commanders in a manner consistent with processes used for other medical conditions
that may limit the Service member’s performance of official duties.

    d. Any medical care and treatment provided to an individual Service member in the process
of gender transition will be provided in the same manner as other medical care and treatment.
Nothing in this issuance will be construed to authorize a commander to deny medically necessary
treatment to a Service member.

    e. Any determination that a transgender Service member is non-deployable at any time will
be consistent with established Military Department and Service standards, as applied to other
Service members whose deployability is similarly affected in comparable circumstances
unrelated to gender transition.

    f. Commanders will assess expected impacts on mission and readiness after consideration of
the advice of military medical providers and will address such impacts in accordance with this
issuance. In applying the tools described in this issuance, a commander will not accommodate
biases against transgender individuals. If a Service member is unable to meet standards or
requires an exception to policy (ETP) during a period of gender transition, all applicable tools,
including the tools described in this issuance, will be available to commanders to minimize
impacts to the mission and unit readiness.




SECTION 3: GENDER TRANSITION                                                                    6
       Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 7 of 22
                                                     DoDI 1300.28, April 30, 2021


    g. When a cognizant military medical provider determines that a Service member’s gender
transition is complete, and at a time approved by the commander in consultation with the Service
member concerned, the Service member’s gender marker will be changed in DEERS and the
Service member will be recognized in the self-identified gender.


3.2. SPECIAL MILITARY CONSIDERATIONS.

Gender transition while serving in the military presents unique challenges associated with
addressing the needs of the Service member in a manner consistent with military mission and
readiness. Where possible, gender transition should be conducted such that a Service member
would meet all applicable standards and be available for duty in the birth gender before a change
in the Service member’s gender marker in DEERS and would meet all applicable standards and
be available for duty in the self-identified gender after the change in gender marker. However,
since every transition is unique, the policies and procedures set forth herein provide flexibility to
the Military Departments, Services, and commanders, in addressing transitions that may or may
not follow this construct. These policies and procedures are applicable, in whole or in relevant
part, to Service members who intend to begin transition, are beginning transition, who already
may have started transition, and who have completed gender transition and are stable in their
self-identified gender.

   a. Medical.

        (1) In accordance with DoDIs 6025.19 and 1215.13, all Service members must maintain
their health and fitness, meet individual medical readiness requirements, and report to their
chains of command any medical (including mental health) and health issue that may affect their
readiness to deploy or fitness to continue serving.

       (2) Each Service member in the AC or in the Selected Reserve will, as a condition of
continued participation in military service, report significant health information to their chain of
command. Service members who have or have had a medical condition that may limit their
performance of official duties must consult with a military medical provider concerning their
diagnosis and proposed treatment, and must notify their commanders.

       (3) When a Service member receives a diagnosis of gender dysphoria from a military
medical provider and obtains a medical treatment plan for gender transition, the Service
member’s notification to the commander must identify all medically necessary care and
treatment that is part of the Service member’s medical treatment plan.

           (a) If applicable, the Service member’s notification to the commander must identify a
projected schedule for such treatment and an estimated date for a change in the Service
member’s gender marker in DEERS.

           (b) If additional care and treatment are required after a gender marker change that
was not part of an original treatment plan, the Service member must provide notification to the
commander identifying the additional care, treatment, and projected schedule for such treatment.




SECTION 3: GENDER TRANSITION                                                                           7
       Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 8 of 22
                                                     DoDI 1300.28, April 30, 2021


           (c) Recommendations of a military health care provider will address the severity of
the Service member’s medical condition and the urgency of any proposed medical treatment.

   b. In-Service Transition.

    Gender transition begins when a Service member receives a diagnosis from a military
medical provider indicating that gender transition is medically necessary, and then completes the
medical care identified or approved by a military mental health or medical provider in a
documented treatment plan as necessary to achieve stability in the self-identified gender. It
concludes when the Service member’s gender marker in DEERS is changed and the Service
member is recognized in his or her self-identified gender. Care and treatment may still be
received after the gender marker is changed in DEERS as described in Paragraph 3.2.c. of this
issuance, but at that point, the Service member must meet all applicable military standards in the
self-identified gender. With regard to facilities subject to regulation by the military, a Service
member whose gender marker has been changed in DEERS will use those berthing, bathroom,
and shower facilities associated with his or her gender marker in DEERS.

   c. Continuity of Medical Care.

    A military medical provider may determine certain medical care and treatment (e.g., cross-
sex hormone therapy) to be medically necessary even after a Service member’s gender marker is
changed in DEERS. A gender marker change does not preclude such care and treatment. If
additional care and treatment are required after a gender marker change that was not part of an
original treatment plan, and that change may impact the Service member’s fitness for duty the
Service member must provide, medical documentation to the commander identifying the
additional care, treatment, and projected schedule for such treatment.

   d. Living in Self-Identified Gender.

   Each Military Department and Service may issue policy regarding the application of real life
experience (RLE), including RLE in an on-duty status before gender marker change in DEERS.

   e. DEERS.

    Except when an exception has been granted in accordance with Paragraph 3.2.d. or 3.2.f. of
this issuance, a Service member’s gender is recognized by the Service member’s gender marker
in DEERS. Coincident with that gender marker, the Services apply, and the Service member
must meet, all standards for uniforms and grooming; BCA; PRT; MPDATP participation; and
other military standards applied with consideration of the Service member’s gender.

   f. Military Readiness.

    Unique to military service, the commander is responsible and accountable for the overall
readiness of his or her command. The commander is also responsible for the collective morale,
welfare, good order, and discipline of the unit, and establishing a command climate that creates
an environment where all members of the command are treated with dignity and respect. When
a commander receives any request from a Service member that entails a period of non-
availability for duty (e.g., necessary medical treatment, ordinary leave, emergency leave,


SECTION 3: GENDER TRANSITION                                                                       8
       Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 9 of 22
                                                     DoDI 1300.28, April 30, 2021


temporary duty, other approved absence), the commander must consider the individual need
associated with the request and the needs of the command in making a decision on that request.


3.3. ROLES AND RESPONSIBILITIES.

   a. Service Member’s Role.

   The Service member will:

       (1) Secure a medical diagnosis from a military medical provider.

       (2) Notify the commander of a diagnosis indicating gender transition is medically
necessary. This notification will identify all medically necessary treatment in their medical
treatment plan and a projected schedule for such treatment, including an estimated date for a
change in the Service member’s gender marker in DEERS, pursuant to Paragraph 3.2.a. of this
issuance.

        (3) Notify the commander of any change to the medical treatment plan, the projected
schedule for such treatment, or the estimated date on which the Service member’s gender marker
will be changed in DEERS.

        (4) Notify the commander of any new care determined to be medically necessary after a
gender marker change in DEERS that was not previously approved in the medical treatment
plan, in accordance with Paragraph 3.2.a.(3) of this issuance, as such care or treatment may
affect readiness to deploy or fitness to continue serving.

   b. Military Medical Provider’s Role.

   The military medical provider will:

        (1) Establish the Service member’s medical diagnosis, recommend medically necessary
care and treatment, and, in consultation with the Service member, develop a medical treatment
plan associated with the Service member’s gender transition, pursuant to Paragraph 3.1.a. of this
issuance, for submission to the commander.

        (2) In accordance with established military medical practices, advise the commander on
the medical diagnosis applicable to the Service member, including the provider’s assessment of
the medically necessary care and treatment, the urgency of the proposed care and treatment, the
likely impact of the care and treatment on the individual’s readiness and deployability, and the
scope of the human and functional support network needed to support the individual.

       (3) In consultation with the Service member, formally advise the commander when the
Service member’s gender transition is complete and recommend to the commander a time at
which the Service member’s gender marker may be changed in DEERS.

       (4) Provide the Service member with medically necessary care and treatment after the
Service member’s gender marker has been changed in DEERS.


SECTION 3: GENDER TRANSITION                                                                       9
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 10 of 22
                                                     DoDI 1300.28, April 30, 2021


   c. Commander’s Role.

   The Service member’s commander will:

       (1) Review the Service member’s request to transition gender. Approves the timing and
oversees, as appropriate, a transition process that:

            (a) Complies with DoD, Military Department, and Service regulations, policies, and
guidance.

            (b) Considers the individual facts and circumstances presented by the Service
member.

           (c) Maintains military readiness by minimizing impacts to the mission (including
deployment, operational, training and exercise schedules, and critical skills availability), as well
as to the morale, welfare, good order, and discipline of the unit.

            (d) Is consistent with the medical treatment plan.

            (e) Incorporates consideration of other factors, as appropriate.

       (2) Coordinate with the military medical provider regarding any medical care or
treatment provided to the Service member and any medical issues that arise in the course of a
Service member’s gender transition.

       (3) Consult, as necessary, with the SCCC about service by transgender Service members
and gender transition in the military; the execution of DoD, Military Department, and Military
Service policies and procedures; and assessment of the means and timing of any proposed
medical care or treatment.

   d. Role of the Military Department and the USCG.

   The Military Departments and USCG will:

        (1) Establish policies and procedures in accordance with this issuance, outlining the
actions a commander may take to minimize impacts to the mission and ensure continued unit
readiness in the event a transitioning individual is unable to meet standards or requires an ETP
during a period of gender transition. Such policies and procedures may address the means and
timing of transition, procedures for responding to a request for an ETP before the change of a
Service member’s gender marker in DEERS, appropriate duty statuses, and tools for addressing
any inability to serve throughout the gender transition process. Any such actions available to the
commander will consider and balance the needs of the individual and the needs of the command
in a manner comparable to the actions available to the commander in addressing comparable
Service members’ circumstances unrelated to gender transition. Such actions may include:

         (a) Adjustments to the date the Service member’s gender transition, or any
component of the transition process, will begin.



SECTION 3: GENDER TRANSITION                                                                      10
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 11 of 22
                                                     DoDI 1300.28, April 30, 2021


            (b) Advising the Service member of the availability of options for extended leave
status or participation in other voluntary absence programs during the transition process.

            (c) Arrangements for the transfer of the Service member to another organization,
command, location, or duty status (e.g., Individual Ready Reserve), as appropriate, during the
transition process.

           (d) ETPs associated with changes in the Service member’s physical appearance and
body composition during gender transition, such as accommodations in the application of
standards for uniforms and grooming, BCA, PRT, and MPDATP participation.

          (e) Establishment of, or adjustment to, local policies on the use of berthing,
bathroom, and shower facilities subject to regulation by the military during the transition
process.

           (f) Referral, as appropriate, for a determination of fitness in the Integrated Disability
Evaluation System in accordance with DoDI 1332.18 or the USCG Physical Disability
Evaluation System, pursuant to Commandant Instruction M1850.2 (series).

        (2) Establish policies and procedures, consistent with this issuance, whereby a Service
member’s gender marker will be changed in DEERS based on a determination by the military
medical provider that the Service member’s gender transition is complete; receipt of written
approval from the commander, issued in consultation with the Service member; and
documentation indicating gender change provided by the Service member. Such documentation
is limited to:

            (a) A certified true copy of a State birth certificate reflecting the Service member’s
self-identified gender;

            (b) A certified true copy of a court order reflecting the Service member’s self-
identified gender; or

           (c) A United States passport reflecting the Service member’s self-identified gender.

       (3) When the Service member’s gender marker in DEERS is changed:

           (a) Apply uniform standards, grooming standards, BCA standards, PRT standards,
MPDATP standards, and other standards applied with consideration of the Service member’s
gender, applicable to the Service member’s gender as reflected in DEERS.

          (b) As to facilities subject to regulation by the military, direct the use of berthing,
bathroom, and shower facilities according to the Service member’s gender marker as reflected in
DEERS.




SECTION 3: GENDER TRANSITION                                                                         11
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 12 of 22
                                                     DoDI 1300.28, April 30, 2021


3.4. GENDER TRANSITION APPROVAL PROCESS.

    a. A Service member on active duty who receives a diagnosis from a military medical
provider for which gender transition is medically necessary may, in consultation with the
military medical provider, request that the commander approve:

       (1) The timing of medical treatment associated with gender transition;

        (2) An ETP associated with gender transition, pursuant to Paragraphs 3.2.d., 3.2.f., or
3.3.d. of this issuance; or

       (3) A change to the Service member’s gender marker in DEERS.

    b. The commander, informed by the recommendations of the military medical provider, the
SCCC, and others, as appropriate, will respond to the request within a framework that ensures
readiness by minimizing impacts to the mission (including deployment, operational, training,
exercise schedules, and critical skills availability), as well as to the morale, welfare, good order,
and discipline of the command.

   c. Consistent with applicable law, regulation, and policy, the commander will:

       (1) Comply with the provisions of this issuance and with Military Department and
Service regulations, policies, and guidance, and consult with the SCCC.

      (2) Promptly respond to any request for medical care, as identified by the military
medical provider, and require such care is provided consistent with applicable regulations.

        (3) Respond to any request for medical treatment or an ETP associated with gender
transition as soon as practicable, but not later than 90 calendar days after receiving a request
determined to be complete in accordance with the provisions of this issuance and applicable
Military Department and Service regulations, policies, and guidance. The response will be in
writing; will include notice of any actions taken by the commander in accordance with applicable
regulations, policies, and guidance and the provisions of this issuance; and will be provided to
both the Service member and their military medical provider. The commander will return any
request that is determined to be incomplete to the Service member with written notice of the
deficiencies identified as soon as practicable, but not later than 30 calendar days after receipt.

        (4) At any time before the change of the Service member’s gender marker in DEERS,
the commander, in consultation with the Service member and a military health care provider,
may modify a previously approved approach to, or an ETP associated with, gender transition. A
determination that modification is necessary and appropriate will be made in accordance with
and upon review and consideration of the procedures and factors set forth in Paragraph 3.3.c. of
this issuance. Written notice of such modification will be provided to the Service member
pursuant to procedures established by the Military Department or Military Service, and may
include options as set forth in Paragraph 3.3.d. of this issuance.

       (5) The commander will approve, in writing, the change of a Service member’s gender
marker in DEERS, after receipt of the recommendation of the military medical provider that the


SECTION 3: GENDER TRANSITION                                                                        12
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 13 of 22
                                                     DoDI 1300.28, April 30, 2021


Service member’s gender marker be changed and receipt of the requisite documentation from the
Service member. Upon submission of the commander’s written approval to the appropriate
personnel servicing activity, the change in the Service member’s gender marker will be entered
in the appropriate Service database, transmitted to the Defense Manpower Data Center, and
updated in DEERS.

    d. As authorized by applicable Military Department and Service regulations, policies, and
guidance implementing this issuance, a Service member may request review by a senior officer
in the chain of command of a subordinate commander’s decision with regard to any request
pursuant to this issuance and any later modifications to that decision.

    e. A Service member who has completed a gender transition but has not resolved the gender
dysphoria should consult with their military medical provider and commander. If a return to
their previous gender is medically required, the Service member is to use the procedures outlined
in Paragraph 3.4. of this issuance.


3.5. CONSIDERATIONS ASSOCIATED WITH RC PERSONNEL.

Excepting only those special considerations set forth in Paragraph 3.5. of this issuance, RC
personnel are subject to all policies and procedures applicable to AC Service members as set
forth in this issuance and in applicable Military Department and Military Service regulations,
policies, and guidance implementing this issuance.

   a. Gender Transition Approach.

    All RC Service members (except Selected Reserve full-time support personnel) identifying
as transgender individuals will submit to and coordinate with their chain of command evidence
of a medical evaluation that includes a medical treatment plan. Selected Reserve full-time
support personnel will follow the gender transition approval process set forth in Paragraph 3.4. of
this issuance.

   b. Diagnosis and Medical Treatment Plans.

    A diagnosis established by a civilian medical provider will be subject to review and
validation by a military medical provider pursuant to applicable Military Department and
Military Service regulations, policies, and guidance. A treatment plan established by a civilian
medical provider will be subject to review by a military medical provider and the military
medical provider will validate any associated duty limitations pursuant to applicable Military
Department and Military Service regulations, policies, and guidance.

   c. Selected Reserve Drilling Member Participation.

   To the greatest extent possible, commanders and Service members will address periods of
non-availability for any period of military duty, paid or unpaid, during the Service member’s
gender transition with a view to mitigating unsatisfactory participation. In accordance with
DoDI 1215.13, such mitigation strategies may include:



SECTION 3: GENDER TRANSITION                                                                       13
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 14 of 22
                                                     DoDI 1300.28, April 30, 2021


       (1) Rescheduled training;

       (2) Authorized absences; or

       (3) Alternate training.

   d. Delayed Training Program (DTP).

   Recruiters and commanders must advise DTP personnel of limitations resulting from being
non-duty qualified. As appropriate, Service members in the DTP may be subject to the
provisions of Paragraph 3.6. of this issuance.

   e. Split Option Training.

   When authorized by the Military Department or Military Service concerned, Service
members who elect to complete basic and specialty training over two non-consecutive periods
may be subject to the provisions of Paragraph 3.6. of this issuance.


3.6. CONSIDERATIONS ASSOCIATED WITH THE FIRST TERM OF SERVICE.

    a. A blanket prohibition on gender transition during a Service member’s first term of service
is not permissible. However, the All-Volunteer Force readiness model may be taken into
consideration by a commander in evaluating a request for medical care or treatment or an ETP
associated with gender transition during a Service member’s first term of service. Any other
facts and circumstances related to an individual Service member that impact that model will be
considered by the commander as set forth in this issuance and implementing Military
Department and Service regulations, policies, and guidance.

    b. The following policies and procedures apply to Service members during the first term of
service and will be applied to Service members with a diagnosis indicating that gender transition
is medically necessary in the same manner, and to the same extent, as to Service members with
other medical conditions that have a comparable impact on the Service member’s ability to
serve:

         (1) A Service member is subject to separation in an entry-level status during the period
of initial training in accordance with DoDI 1332.14, based on a medical condition that impairs
the Service member’s ability to complete such training.

        (2) An individual participant is subject to placement on medical leave of absence or
medical disenrollment from the Reserve Officers’ Training Corps in accordance with
DoDI 1215.08 or from a Military Service Academy in accordance with DoDI 1322.22, based on
a medical condition that impairs the individual’s ability to complete such training or to access
into the Military Services.

       (3) A Service member is subject to administrative separation for a fraudulent or
erroneous enlistment or induction when warranted and in accordance with DoDI 1332.14, based
on any deliberate material misrepresentation, omission, or concealment of a fact, including a


SECTION 3: GENDER TRANSITION                                                                    14
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 15 of 22
                                                     DoDI 1300.28, April 30, 2021


medical condition, that if known at the time of enlistment, induction, or entry into a period of
military service, might have resulted in rejection.

        (4) If a Service member requests non-urgent medical treatment or an ETP associated
with gender transition during the first term of service, including during periods of initial entry
training in excess of 180 calendar days, the commander may give the factors set forth in
Paragraph 3.6.a. of this issuance significant weight in considering and balancing the individual
need associated with the request and the needs of the command, in determining when such
treatment, or whether such ETP may commence in accordance with Paragraphs 3.2.d, 3.2.f, and
3.3.d. of this issuance.




SECTION 3: GENDER TRANSITION                                                                       15
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 16 of 22
                                                     DoDI 1300.28, April 30, 2021


                  SECTION 4: ADDITIONAL POLICY GUIDANCE

4.1. EQUAL OPPORTUNITY.

The DoD and the USCG provide equal opportunity to all Service members in an environment
free from harassment and discrimination on the basis of race, color, national origin, religion, sex,
gender identity, or sexual orientation, pursuant to DoDI 1350.02.


4.2. PROTECTION OF PII AND PHI.

   a. The Military Departments and the USCG will:

        (1) In cases in which there is a need to collect, use, maintain, or disseminate PII in
furtherance of this issuance or Military Department and Military Service regulations, policies, or
guidance, protect against unwarranted invasions of personal privacy and the unauthorized
disclosure of such PII in accordance with Section 552a of Title 5, United States Code, also
known as the Privacy Act of 1974, as amended; DoDI 5400.11; and DoD 5400.11-R.

        (2) Maintain such PII so as to protect individuals’ rights, consistent with Federal law,
regulation, and policy.

   b. Disclosure of PHI will be consistent with DoDI 6025.18 and DoDI 6490.08.


4.3. PERSONAL PRIVACY CONSIDERATIONS.

A commander may employ reasonable measures to respect the privacy interests of Service
members. Commanders are encouraged to consult with the Service member and SCCC when
employing such measures.


4.4. ASSESSMENT AND OVERSIGHT OF COMPLIANCE.

   a. The Secretaries of the Military Departments and the Commandant, USCG will implement
processes for the assessment and oversight of compliance with DoD, Military Department, and
Military Service policies and procedures applicable to service by transgender persons.

    b. Beginning in fiscal year 2022 and at least every 3 years thereafter, the Secretaries of the
Military Departments and the Commandant, USCG will direct a special inspection by the Service
Inspector General or another appropriate auditing agency to ensure compliance with this issuance
and implementing Military Department, Military Service or USCG regulations, policies, and
guidance. Such reports will be endorsed and provided by the Secretary concerned to the
USD(P&R) within 3 months of completion. The directing official will review the report of
inspection for purposes of assessing and overseeing compliance; identifying compliance
deficiencies, if any; timely initiating corrective action, as appropriate; and deriving best practices
and lessons learned.


SECTION 4: ADDITIONAL POLICY GUIDANCE                                                              16
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 17 of 22
                                                     DoDI 1300.28, April 30, 2021


    c. Any questions on gender identity in DoD cross-component assessment of Service
members (e.g., surveys, focus groups interviews) must be approved by the USD(P&R) via the
Department of Defense Human Resources Activity, Director, Office of People Analytics. The
Secretaries of the Military Departments and the Commandant, USCG will implement processes
for the approval of these questions for assessments containing these items administrated solely
within their components.

    d. Gender identity is a personal and private matter. DoD Components, including the
Military Departments and Services, require written approval from the USD(P&R) to collect
transgender and transgender related data or publically release such data.




SECTION 4: ADDITIONAL POLICY GUIDANCE                                                         17
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 18 of 22
                                                     DoDI 1300.28, April 30, 2021


                                    GLOSSARY

G.1. ACRONYMS.

ACRONYM               MEANING

AC                    Active Component

BCA                   body composition assessment

DEERS                 Defense Enrollment Eligibility Reporting System
DHA                   Defense Health Agency
DoDI                  DoD instruction
DSM-5                 American Psychiatric Association’s Diagnostic and Statistical
                      Manual of Mental Disorders: Fifth Edition
DTP                   Delayed Training Program

ETP                   exception to policy

HIPAA                 Health Insurance Portability and Accountability Act

MPDATP                Military Personnel Drug Abuse Testing Program
MTF                   military medical treatment facility

PHI                   protected health information
PII                   personally identifiable information
PRT                   physical readiness testing

RC                    Reserve Component
RLE                   real life experience
ROTC                  Reserve Officer Training Corps

SCCC                  Service Central Coordination Cell

TRICARE               Military Health Care

USCG                  United States Coast Guard
USD(P&R)              Under Secretary of Defense for Personnel and Readiness




GLOSSARY                                                                              18
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 19 of 22
                                                     DoDI 1300.28, April 30, 2021


G.2. DEFINITIONS.

These terms and their definitions are for the purpose of this issuance.

 TERM                         DEFINITION

 cross-sex hormone            The use of feminizing hormones in an individual assigned male at
 therapy                      birth based on traditional biological indicators or the use of
                              masculinizing hormones in an individual assigned female at birth.
                              A common medical treatment associated with gender transition.

 Delayed Training             A program established by the Secretary of the Army to provide a
 Program                      personnel accounting category for members of the Army Selected
                              Reserve to be used for categorizing members of the Selected
                              Reserve who have not completed the minimum training required
                              for deployment or who are otherwise not available for
                              deployment.

 gender dysphoria             A marked incongruence between one’s experienced or expressed
                              gender and assigned gender of at least 6 months’ duration, as
                              manifested by conditions specified in the American Psychiatric
                              Association’s Diagnostic and Statistical Manual of Mental
                              Disorders: Fifth Edition (DSM-5), page 452, which is associated
                              with clinically significant distress or impairment in social,
                              occupational, or other important areas of functioning.

 gender identity              An individual’s internal or personal sense of gender, which may
                              or may not match the individual’s biological sex.

 gender marker                Data element in DEERS that identifies a Service member’s
                              gender. Service members are expected to adhere to all military
                              standards associated with their gender marker in DEERS and use
                              military berthing, bathroom, and shower facilities in accordance
                              with the DEERS gender marker.

 gender transition is         A Service member has completed the medical care identified or
 complete                     approved by a military medical provider in a documented medical
                              treatment plan as necessary to achieve stability in the self-
                              identified gender.

 gender transition            Gender transition in the military begins when a Service member
 process                      receives a diagnosis from a military medical provider indicating
                              the Service member’s gender transition is medically necessary,
                              and concludes when the Service member’s gender marker in
                              DEERS is changed and the Service member is recognized in the
                              self-identified gender.



GLOSSARY                                                                                         19
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 20 of 22
                                                     DoDI 1300.28, April 30, 2021


TERM                     DEFINITION

human and functional     Support network for a Service member that may be informal (e.g.,
support network          friends, family, co-workers, social media.) or formal (e.g.,
                         medical professionals, counselors, clergy).

medically necessary      Health-care services or supplies necessary to prevent, diagnose,
                         or treat an illness, injury, condition, disease, or its symptoms, and
                         that meet accepted standards of medicine.

mental health provider   A medical provider who is licensed, credentialed, and
                         experienced in the diagnosis and treatment of mental health
                         conditions and is privileged at a Military MTF (in the direct care
                         system). Private care sector civilian TRICARE authorized mental
                         health providers may be involved in a specific Active Duty
                         Service member’s care. These providers are credentialed through
                         the managed care support contractors.

military medical         Any military, government service, or contract civilian health care
provider                 professional who, in accordance with regulations of a Military
                         Department or DHA, is credentialed and granted clinical practice
                         privileges to provide health care services within the provider’s
                         scope of practice in a Military MTF.

non-urgent medical       The care required to diagnose and treat problems that are not life
treatment                or limb threatening or that do not require immediate attention.

PHI                      Individually identifiable health information (as defined in the
                         HIPAA Privacy Rule) that, except as provided in this issuance, is
                         transmitted or maintained by electronic or any other form or
                         medium. PHI excludes individually identifiable health
                         information in employment records held by a DoD covered entity
                         in its role as employer. Information that has been de-identified in
                         accordance with the HIPAA Privacy Rule is not PHI.

PII                      Information that can be used to distinguish or trace an
                         individual’s identity, either alone or when combined with other
                         information that is linked or linkable to a specific individual.
                         Defined in OMB Circular No. A-130.

RLE                      The phase in the gender transition process during which the
                         individual begins living socially in the gender role consistent with
                         their self-identified gender. RLE may or may not be preceded by
                         the commencement of cross-sex hormone therapy, depending on
                         the medical treatment associated with the individual Service
                         member, cadet, or midshipman’s gender transition. The RLE



GLOSSARY                                                                                      20
     Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 21 of 22
                                                    DoDI 1300.28, April 30, 2021


TERM                     DEFINITION

                         phase is also a necessary precursor to certain medical procedures,
                         including gender transition surgery. RLE generally encompasses
                         dressing in the new gender, as well as using self-identified gender
                         berthing, bathroom, and shower facilities.

SCCC                     Service-level cell of experts created to provide multi-disciplinary
                         (e.g., medical, legal) advice and assistance to commanders
                         regarding service by transgender Service members, cadets, or
                         midshipmen and gender transition in the military.

self-identified gender   The gender with which an individual identifies.

stable in the self-      The absence of clinically significant distress or impairment in
identified gender        social, occupational, or other important areas of functioning
                         associated with a marked incongruence between an individual’s
                         experienced or expressed gender and the individual’s biological
                         sex. Continuing medical care including, but not limited to, cross-
                         sex hormone therapy may be required to maintain a state of
                         stability.

transgender Service      Service member who has received a medical diagnosis indicating
member                   that gender transition is medically necessary, including any
                         Service member who intends to begin transition, is undergoing
                         transition, or has completed transition and is stable in the self-
                         identified gender.

transition               Period of time when individuals change from the gender role
                         associated with their sex assigned at birth to a different gender
                         role. For many people, this involves learning how to live socially
                         in another gender role. For others, this means finding a gender
                         role and expression that are most comfortable for them.
                         Transition may or may not include feminization or
                         masculinization of the body through cross-sex hormone therapy
                         or other medical procedures. The nature and duration of
                         transition are variable and individualized.




GLOSSARY                                                                                   21
      Case 1:17-cv-02459-GLR Document 323-2 Filed 04/09/21 Page 22 of 22
                                                     DoDI 1300.28, April 30, 2021


                                      REFERENCES
American Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders: Fifth
   Edition, May 18, 2013
Commandant Instruction M1850.2D, “Physical Disability Evaluation System,”
   May 19, 2006
DoD 5400.11-R, “Department of Defense Privacy Program,” May 14, 2007
DoD Directive 5124.02, “Under Secretary of Defense for Personnel and Readiness
   (USD(P&R)),” June 23, 2008
DoD Instruction 1215.08, “Senior Reserve Officers’ Training Corps (ROTC) Programs,”
   January 19, 2017, as amended
DoD Instruction 1215.13, “Ready Reserve Member Participation Policy,” May 5, 2015
DoD Instruction 1322.22, “Service Academies,” September 24, 2015
DoD Instruction 1332.14, “Enlisted Administrative Separations,” January 27, 2014, as amended
DoD Instruction 1332.18, “Disability Evaluation System (DES),” August 5, 2014, as amended
DoD Instruction 1350.02, “DoD Military Equal Opportunity Program,” September 4, 2020
DoD Instruction 5400.11, “DoD Privacy and Civil Liberties Programs,” January 29, 2019, as
   amended
DoD Instruction 6025.18, “Health Insurance Portability and Accountability Act (HIPAA)
   Privacy Rule Compliance in DoD Health Care Programs,” March 13, 2019
DoD Instruction 6025.19, “Individual Medical Readiness (IMR),” June 9, 2014, as amended
DoD Instruction 6490.08, “Command Notification Requirements to Dispel Stigma in Providing
   Mental Health Care to Service Members”, August 17, 2011
United States Code, Title 5, Section 552a (also known as the “Privacy Act of 1974,”), as
   amended




REFERENCES                                                                                  22
